internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-168887-01 date date in re distributing controlled business a business b sub sub sub sub sub llc plr-168887-01 llc llc llc fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub plr-168887-01 fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub plr-168887-01 fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub country a country b plr-168887-01 country c country d country e country f country g country h country i country j country k country l country m country n country o country p country q country r country s country t country u country v country w country x country y plr-168887-01 country z a b c d e f g h i j k l facility advisors dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in this request and in subsequent correspondence is summarized below publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the distributing group distributing is a holding_company that conducts business a and business b through its domestic and foreign subsidiaries financial information has been submitted indicating that each of business a and business b have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years specifically sub fsub fsub fsub fsub fsub fsub fsub and fsub have actively conducted either directly or through subsidiaries both business a and business b for each of the past years distributing plr-168887-01 ha sec_1 class of voting common_stock outstanding which is widely held and publicly traded on a national exchange distributing owns all of the stock of sub sub sub fsub and fsub sub owns all of the stock of fsub and a of the stock of fsub fsub owns the remaining b of the stock of fsub and all of the stock of fsub and fsub an election has been made to treat fsub as disregarded for federal_income_tax purposes sub also owns c of the stock of fsub and all of the stock of fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub and fsub elections have been made to treat fsub and fsub as disregarded for federal_income_tax purposes fsub owns all of the stock of fsub fsub owns all of the stock of fsub sub owns all of the stock of sub and d of the stock of fsub all entities designated as fsub are formed in a jurisdiction outside the united_states unless otherwise noted each such entity is taxed as a corporation for federal_income_tax purposes distributing will form controlled as part of the overall transaction all of the stock of controlled will be held by distributing immediately prior to the distribution of the stock of controlled to the shareholders of distributing distributing has provided sufficient documentation that management systemic and other problems exist under the current corporate structure in which business a and business b are operated in a single affiliated_group distributing’s management and advisors believe that these management systemic and other problems will be alleviated by the separation of business b from business a the proposed transaction to accomplish the worldwide separation of business b from business a distributing has proposed the following transaction the taxpayer represents that while the steps accurately reflect the proposed transaction the steps may not necessarily occur in the order set forth below the foreign distribution sec_1 country a distribution i fsub will form fsub a country b entity fsub will elect to be disregarded for federal_income_tax purposes ii fsub will transfer its assets relating to business b subject_to certain indebtedness to fsub in exchange fsub will issue new fsub stock directly to fsub iii sub will form llc a single member llc that will be disregarded for plr-168887-01 federal_income_tax purposes llc will form fsub a country a entity fsub 30’s authorized stock will consist only of voting common_stock iv sub will contribute a sub note through llc to fsub a binding agreement will be entered into stating that the sub2 note received by fsub will be used to purchase the fsub stock and that such sub note will be distributed by fsub to sub v fsub will transfer fsub subject_to certain indebtedness to fsub in exchange for the sub note vi fsub will distribute the sub note to sub country c distribution i sub will transfer its d percent interest in fsub a country c entity to sub in exchange sub will issue voting preferred_stock to sub ii sub will form fsub a country c entity iii fsub will transfer its assets relating to business b subject_to certain indebtedness to fsub country d distribution i fsub a country d entity will elect to be disregarded for federal_income_tax purposes ii sub will form llc a single member llc that will be disregarded for federal_income_tax purposes iii sub will transfer e shares of fsub to llc iv fsub llc will form fsub a country d entity in exchange for share of v fsub will distribute its assets relating to business b subject_to certain liabilities to fsub vi fsub will transfer its assets relating to business b to fsub in exchange fsub will issue g shares directly to sub and f shares to llc vii llc will distribute its e shares of fsub to sub country e distribution i sub will form fsub a country e entity plr-168887-01 ii fsub will transfer its assets relating to business b subject_to certain indebtedness to fsub country f distribution i sub will form fsub a country f entity ii fsub will transfer its assets relating to business b subject_to certain indebtedness to fsub in exchange for dollar_figureh a binding agreement will be entered into stating that the dollar_figureh to be contributed to fsub will be used to purchase fsub 10’s assets relating to business b and that the dollar_figureh will be distributed by fsub to sub iii fsub will distribute the dollar_figureh it received from fsub to sub country g distribution i fsub will form fsub a country g entity ii fsub will transfer its assets relating to business b subject_to certain indebtedness to fsub iii fsub will distribute its fsub stock to sub country h distribution i sub will form fsub a country h entity ii fsub will transfer its assets relating to business b subject_to certain indebtedness to fsub iii sub will form llc a single member llc that will be disregarded for federal_income_tax purposes iv sub will contribute its fsub stock to llc country i distribution i distributing will contribute cash to fsub in exchange for preferred_stock of fsub a binding agreement will be entered into stating that the cash contributed to fsub by distributing will be used to redeem the fsub preferred_stock held by distributing immediately after controlled contributes cash to fsub to repay its existing creditors ii distributing will form fsub a country i entity iii fsub will transfer its assets relating to business a subject_to certain liabilities to fsub plr-168887-01 iv distributing fsub will redeem the fsub preferred_stock previously issued to the foreign reorganizations country j reorganization sub will transfer it’s a percent interest in fsub a country j entity to fsub a country a entity as a result fsub will own all of the stock of fsub fsub then will elect to be disregarded for federal_income_tax purposes countries c d e f g and h reorganizations sub will contribute the stock of fsub fsub fsub fsub fsub and fsub to fsub fsub fsub fsub fsub fsub and fsub will each elect to be treated as disregarded for federal_income_tax purposes taxable asset transfer sec_11 country k transfer i fsub will form fsub a country b entity with a fsub note fsub will elect to be disregarded for federal_income_tax purposes ii sub will transfer its assets relating to business b subject_to certain indebtedness to fsub in exchange for the fsub note described above which will be equal to the net fair_market_value of the assets transferred controlled distribution subsidiary transfers i fsub will form subsidiaries to distribute the products of business b in countries l m n o p q r and s each a controlled distribution subsidiary and collectively the controlled distribution subsidiaries these subsidiaries will be formed with the contribution of a fsub note in exchange for stock each of the subsidiaries will elect to be disregarded for federal_income_tax purposes ii certain distributing entities will sell all of their assets relating to business b to a respective controlled distribution subsidiary for a fsub note equal to the fair_market_value of such assets these distributing entities include fsub a country r entity fsub a country l entity fsub a country m entity fsub a country n entity fsub a country o entity fsub a country p entity fsub a country q entity and fsub a country s entity in addition fsub will sell al of its assets relating to business b to the controlled distribution subsidiary to be formed in country m iii the controlled distribution rights for countries u v w x and y held plr-168887-01 respectively by fsub a country u entity fsub a country v entity fsub a country w entity fsub a country x entity and fsub a country y entity will be transferred to third parties that will become distributors the domestic distributions sub distribution i llc1 will elect to be treated as a corporation for federal_income_tax purposes hereinafter referred to as sub ii sub will contribute the stock of fsub a country a entity and fsub a country z entity to sub iii sub will contribute the stock of fsub and fsub to fsub iv sub will distribute its stock in sub to distributing sub liquidation i sub will convert into a single member llc llc that will be disregarded for federal_income_tax purposes iii llc will transfer its assets relating to business b subject_to certain liabilities to distributing controlled distribution i distributing will form controlled ii controlled will borrow approximately dollar_figurei from unrelated lenders the external debt iii distributing will transfer its assets relating to business b subject_to certain liabilities the stock of fsub and the stock of sub the transferred assets to controlled the controlled contribution in exchange for newly issued controlled stock and approximately dollar_figurej of the proceeds of the external debt the borrowing proceeds distributing will use the cash received to repay existing creditors which may include pre-existing intercompany indebtedness controlled will contribute a portion of the borrowing proceeds to fsub to repay its creditors controlled will contribute a portion of the borrowing proceeds to sub which will then contribute the borrowing proceeds to fsub to repay its creditors iv distributing will distribute all of the stock of controlled to its shareholders following the controlled distribution distributing and controlled will i provide each other certain transitional support services ii provide each other transitional sales plr-168887-01 services and iii sublease certain space from each other for a transitional period collectively the transitional agreements the term for the transitional agreements will not exceed a period of k months after the controlled distribution except that distributing will lease facility to controlled for a period not to exceed l months after the controlled distribution in addition distributing will manufacture certain products for controlled pursuant to a contract manufacturing arrangement for a term of up to l months distributing will also transfer the accounts and appropriate assets of the controlled employees from the distributing sec_401 and employee stock_option plans distributing employee_plans to a new controlled sec_401 plan distributing employee_plans will dispose_of all controlled stock received in the controlled distribution within year finally distributing and controlled will enter into a nondisclosure agreement and a nonsolicitation agreement two members of the distributing board will also serve as members of the controlled board following the controlled distribution the chairman and ceo of distributing will become a member of the controlled board for a transition_period not exceeding year following the controlled distribution in addition it is anticipated that additional_member of the distributing board will serve as chairman of the controlled board but will cease to serve as a member of the distributing board within a transition_period not exceeding year following the controlled distribution in connection with the proposed transaction distributing has submitted information and made representations required by revproc_96_30 1996_1_cb_696 including the following representations country a distribution in connection with the country a distribution it has been represented that a b c the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the sub distribution there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country a distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country a distribution except for the countries c d e f g and h reorganizations or dispositions in the ordinary course of business plr-168887-01 d e f except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country a distribution fsub 3’s deemed transfer of the country a business b to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b of the income_tax regulations fsub and fsub will each be a controlled_foreign_corporation cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to sub g with respect to each of fsub and fsub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country a distribution h neither fsub nor fsub is or will be a passive_foreign_investment_company pfic within the meaning of sec_1297 immediately before or after the country a distribution country c distribution in connection with the country c distribution it has been represented that a b c d the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the country c reorganization there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country c distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country c distribution except for the country c reorganization or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country c distribution plr-168887-01 e f fsub 6’s deemed transfer of business b to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b fsub and fsub will each be a cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to sub g with respect to each of fsub and fsub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country c distribution h neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the country c distribution country d distribution in connection with the country d distribution it has been represented that a b c d e the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the country d_reorganization there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country d distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country d distribution except for the country d_reorganization or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country d distribution fsub 7’s deemed transfer of business b to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b plr-168887-01 f fsub and fsub will each be a cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to sub g with respect to each of fsub and fsub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country d distribution h neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the country d distribution country e distribution in connection with the country e distribution it has been represented that a b c d e f the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the country e reorganization there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country e distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country e distribution except for the country e reorganization or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country e distribution fsub 9’s deemed transfer of business b to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b fsub and fsub will each be a cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to sub plr-168887-01 g with respect to each of fsub and fsub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country e distribution h neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the country e distribution country f distribution in connection with the country f distribution it has been represented that a b c d e f the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the country f reorganization there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country f distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country f distribution except for the country f reorganization or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country f distribution fsub 10’s deemed transfer of business b to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1 b - b i -4 b i or -4 b fsub and fsub will each be a cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to sub g with respect to each of fsub and fsub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country f distribution plr-168887-01 h neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the country f distribution country g distribution in connection with the country g distribution it has been represented that a b c d e f the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the country g reorganization there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country g distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country g distribution except for the country g reorganization or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country g distribution fsub 11’s deemed transfer of business b to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1 b - b l i -4 b i or -4 b fsub and fsub will each be a cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to sub g with respect to each of fsub and fsub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country g distribution h neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the country g distribution country h distribution plr-168887-01 in connection with the country h distribution it has been represented that a b c d e f the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the country h reorganization there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country h distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country h distribution except for the country h reorganization or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country h distribution fsub 12’s deemed transfer of business b to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1 b - b i -4 b i or -4 b fsub and fsub will each be a cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to sub g with respect to each of fsub and fsub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country h distribution h neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the country h distribution country i distribution in connection with the country i distribution it has been represented that a the distribution of fsub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the plr-168887-01 distributing group the distribution of fsub is not motivated in whole or substantial part by any non-corporate business_purpose except for the controlled contribution there is no plan or intention by the shareholder of fsub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either fsub or fsub after the country i distribution there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country i distribution except for the controlled contribution or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country i distribution fsub 2’s deemed transfer of business a to fsub in exchange for all of the stock of fsub is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b fsub and fsub will each be a cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to distributing b c d e f g with respect to each of fsub and fsub distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the country i distribution h neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the country i distribution sub distribution in connection with the sub distribution it has been represented that a no stock_or_securities of sub will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub that accrued on or after the beginning of the holding_period of the transferor for the debt b none of the stock to be transferred is sec_306 stock within the meaning of sec_306 of the internal_revenue_code plr-168887-01 c d e f g h i j k l m n the sub distribution is not the result of solicitation by a promoter broker or investment house sub will not retain any rights in the property transferred in the sub distribution the adjusted_basis and the fair_market_value of the property to be transferred by sub to sub will in each instance be equal to or exceed the sum of the liabilities to be assumed within the meaning of sec_357 by sub the liabilities of sub to be assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between sub and sub and there will be no indebtedness created in favor of sub as a result of the sub distribution the transfers and exchanges will occur under a plan agreed upon before the sub distribution in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of sub to redeem or otherwise reacquire any of the interests to be issued in the sub distribution except for the sub distribution taking into account any issuance of additional interests in sub any issuance of interests for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub interests and the sale exchange transfer by gift or other_disposition of any of the interests of sub to be received in the exchange sub will be in control of fsub within the meaning of sec_368 sub will receive interests in sub approximately equal to the fair_market_value of the property contributed to sub sub will remain in existence and retain and use the property transferred to it in a trade_or_business other than the contribution of the interests in fsub and fsub to fsub there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations plr-168887-01 o p q r s t u v w sub and sub will each pay their own expenses if any incurred in connection with the sub distribution sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sub will not be a personal_service_corporation within the meaning of sec_269a the distribution of sub will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the distributing group the distribution of sub is not motivated in whole or substantial part by any non-corporate business_purpose except for the controlled contribution there is no plan or intention by the shareholder of sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or sub after the sub distribution there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the sub distribution except for the controlled contribution or dispositions in the ordinary course of business except for indebtedness arising from the transitional agreements no intercorporate debt will exist between sub and sub at the time of or subsequent to the sub distribution the transfer by sub of the stock of fsub and fsub f14 to fsub is a transaction described in sec_351 controlled distribution in connection with the controlled distribution it has been represented that a the distribution of controlled will be carried out for the following corporate business_purpose to separate business b from business a in order to eliminate management systemic and other problems within the plr-168887-01 b c d e f g distributing group the distribution of controlled is not motivated in whole or substantial part by any non-corporate business_purpose except for the future sale of controlled stock by the distributing employee_plans there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after the transaction other than indebtedness arising out of the transitional agreements no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the controlled distribution neither distributing nor controlled was or will be a u s real_property holding corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the controlled distribution and neither distributing nor controlled will be a usrphc immediately after the controlled distribution except for the transfer of fsub and fsub to fsub it is not contemplated that distributing or controlled or their respective subsidiaries will transfer property directly or indirectly to any foreign_corporation in an exchange described in sec_367 except for the transfer of fsub and fsub to fsub it is not contemplated that distributing or controlled or their respective subsidiaries will transfer any intangible_property directly or indirectly to any foreign_corporation in an exchange described in sec_367 in connection with the transaction distributing controlled and their respective domestic subsidiaries will not transfer property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction country a distribution for u s federal_income_tax purposes the sub note will be disregarded and the country a distribution will be treated as if fsub formed fsub fsub transferred its business b assets to fsub in exchange for plr-168887-01 fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and fsub distributed all the stock of fsub to sub rev_rul c b the transfer by fsub of its business b assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to sub will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business b assets in exchange for fsub stock sec_361 no gain_or_loss will be recognized by fsub on its receipt of the business b assets from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to sub of all of fsub 3's fsub stock sec_361 no gain_or_loss will be recognized by sub upon its receipt of fsub 3's fsub stock sec_355 the basis of the business b assets in the hands of fsub will be the same as the basis of the business b assets in fsub 3's hands immediately before the country a distribution sec_362 sub 2's aggregate basis of fsub and fsub stock after the country a distribution will be the same as sub 2's aggregate basis in fsub stock immediately before the country a distribution sec_358 the basis will be allocated among sub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business b assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 the holding_period of the fsub stock received by sub from fsub will be the same as the holding_period of the fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 fsub 3’s transfer of business b to fsub in the country a distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply plr-168887-01 no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 3’s transfer of business b to fsub in the country a distribution sec_1_367_b_-1 and -4 b fsub 3’s transfer of the fsub stock in the country a distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 2's post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than sub 2’s predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub sub 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 2's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock sub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 country c distribution for u s federal_income_tax purposes the country c distribution will be treated as if fsub formed fsub fsub transferred its business b assets to fsub in exchange for fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and fsub distributed all the stock of fsub to sub rev_rul c b the transfer by fsub of its business b assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to sub will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business b assets in exchange for fsub stock sec_361 no gain_or_loss will be recognized by fsub on its receipt of the business b assets from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to sub of all of fsub 6's fsub stock sec_361 no gain_or_loss will be recognized by sub upon its receipt of fsub 6's fsub stock sec_355 plr-168887-01 the basis of the business b assets in the hands of fsub will be the same as the basis of the business b assets in fsub 6’s hands immediately before the country c distribution sec_362 sub 2's aggregate basis of fsub and fsub stock after the country c distribution will be the same as sub 2's aggregate basis in fsub stock immediately before the country c distribution sec_358 the basis will be allocated among sub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business b assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 the holding_period of the fsub stock received by sub from fsub will be the same as the holding_period of the fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 fsub 6’s transfer of business b to fsub in the country c distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 6’s transfer of business b to fsub in the country c distribution sec_1 b - b and -4 b fsub 6's transfer of the fsub stock in the country c distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1 b - f apply if sub 2’s post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than sub 2’s predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub sub 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 2's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock sub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 country d distribution plr-168887-01 for u s federal_income_tax purposes the country d distribution will be treated as if fsub formed fsub fsub transferred its business b assets to fsub in exchange for fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and fsub distributed all the stock of fsub to sub rev_rul c b the transfer by fsub of its business b assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to sub will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business b assets in exchange for fsub stock sec_361 no gain_or_loss will be recognized by fsub on its receipt of the business b assets from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to sub of all of fsub 7's fsub stock sec_361 no gain_or_loss will be recognized by sub upon its receipt of fsub 7's fsub stock sec_355 the basis of the business b assets in the hands of fsub will be the same as the basis of the business b assets in fsub 7's hands immediately before the country d distribution sec_362 sub 2's aggregate basis of fsub and fsub stock after the country d distribution will be the same as sub 2's aggregate basis in fsub stock immediately before the country d distribution sec_358 the basis will be allocated among sub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business b assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 the holding_period of the fsub stock received by sub from fsub will be the same as the holding_period of the fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 plr-168887-01 fsub 7’s transfer of business b to fsub in the country d distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 7's transfer of business b to fsub in the country d distribution sec_1_367_b_-1 and -4 b fsub 7’s transfer of the fsub stock in the country d distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 2's post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than sub 2’s predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub sub 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 2's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock sub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 country e distribution for u s federal_income_tax purposes the country e distribution will be treated as if fsub formed fsub fsub transferred its business b assets to fsub in exchange for fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and fsub distributed all the stock of fsub to sub rev_rul c b the transfer by fsub of its business b assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to sub will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business b assets in exchange for fsub stock sec_361 no gain_or_loss will be recognized by fsub on its receipt of the business b assets from fsub in exchange for fsub stock sec_1032 plr-168887-01 no gain_or_loss will be recognized by fsub upon the distribution to sub of all of fsub 9's fsub stock sec_361 no gain_or_loss will be recognized by sub upon its receipt of fsub 9's fsub stock sec_355 the basis of the business b assets in the hands of fsub will be the same as the basis of the business b assets in fsub 9's hands immediately before the country e distribution sec_362 sub 2's aggregate basis of fsub and fsub stock after the country e distribution will be the same as sub 2's aggregate basis in fsub stock immediately before the country e distribution sec_358 the basis will be allocated among sub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business b assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 the holding_period of the fsub stock received by sub from fsub will be the same as the holding_period of the fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 fsub 9’s transfer of business b to fsub in the country e distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 9's transfer of business b to fsub in the country e distribution sec_1_367_b_-1 and -4 b fsub 9’s transfer of the fsub stock in the country e distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 2’s post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than sub 2’s predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub sub 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 2's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock sub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 plr-168887-01 the country f distribution for u s federal_income_tax purposes the circular_flow_of_cash in the country f distribution will be ignored rev_rul c b the country f distribution will be treated as if fsub formed fsub fsub transferred its business b assets to fsub in exchange for fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and fsub distributed all the stock of fsub to sub rev_rul c b the transfer by fsub of its business b assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to sub will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business b assets in exchange for fsub stock sec_361 no gain_or_loss will be recognized by fsub on its receipt of the business b assets from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to sub of all of fsub 10's fsub stock sec_361 no gain_or_loss will be recognized by sub upon its receipt of fsub 10's fsub stock sec_355 the basis of the business b assets in the hands of fsub will be the same as the basis of the business b assets in fsub 10's hands immediately before the country f distribution sec_362 sub 2's aggregate basis of fsub and fsub stock after the country f distribution will be the same as sub 2's aggregate basis in fsub stock immediately before the country f distribution sec_358 the basis will be allocated among sub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business b assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 plr-168887-01 the holding_period of the fsub stock received by sub from fsub will be the same as the holding_period of the fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 fsub 10’s transfer of business b to fsub in the country f distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 10's transfer of the country f business b to fsub in the country f distribution sec_1_367_b_-1 and -4 b fsub 10’s transfer of the fsub stock in the country f distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 2’s post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than sub 2’s predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub sub 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 2’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock sub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 country g distribution the transfer by fsub of its business b assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to sub will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business b assets in exchange for fsub stock sec_361 no gain_or_loss will be recognized by fsub on its receipt of the business b assets from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to sub of all of fsub 11's fsub stock sec_361 plr-168887-01 no gain_or_loss will be recognized by sub upon its receipt of fsub 11’s fsub stock sec_355 the basis of the business b assets in the hands of fsub will be the same as the basis of the business b assets in fsub 11's hands immediately before the country g distribution sec_362 sub 2's aggregate basis of fsub and fsub stock after the country g distribution will be the same as sub 2's aggregate basis in fsub stock immediately before the country g distribution sec_358 the basis will be allocated among sub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business b assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 the holding_period of the fsub stock received by sub from fsub will be the same as the holding_period of the fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 fsub 11’s transfer of business b to fsub in the country g distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 11’s transfer of business b to fsub in the country g distribution sec_1_367_b_-1 and -4 b fsub 11’s transfer of the fsub stock in the country g distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 2’s post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than sub 2's predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub sub 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 2's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock sub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 plr-168887-01 country h distribution for u s federal_income_tax purposes the country h distribution will be treated as if fsub formed fsub fsub transferred its business b assets to fsub in exchange for fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and fsub distributed all the stock of fsub to sub rev_rul c b the transfer by fsub of its business b assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to sub will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business b assets in exchange for fsub stock sec_361 no gain_or_loss will be recognized by fsub on its receipt of the business b assets from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to sub of all of fsub 12's fsub stock sec_361 no gain_or_loss will be recognized by sub upon its receipt of fsub 12's fsub stock sec_355 the basis of the business b assets in the hands of fsub will be the same as the basis of the business b assets in fsub 12's hands immediately before the country h distribution sec_362 sub 2's aggregate basis of fsub and fsub stock after the country h distribution will be the same as sub 2's aggregate basis in fsub stock immediately before the country h distribution sec_358 the basis will be allocated among sub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business b assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 the holding_period of the fsub stock received by sub from fsub will be the same as the holding_period of the fsub shares on which the plr-168887-01 distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 fsub 12’s transfer of business b to fsub in the country h distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 12's transfer of business b to fsub in the country h distribution sec_1_367_b_-1 and -4 b fsub 12’s transfer of the fsub stock in the country h distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1 b - f apply if sub 2’s post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than sub 2's predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub sub 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 2’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock sub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 country i distribution for u s federal_income_tax purposes the country i distribution will be treated as if fsub formed fsub fsub transferred its business a assets to fsub in exchange for fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and fsub distributed all the stock of fsub to distributing rev_rul c b the transfer by fsub of its business a assets to fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the fsub stock to distributing will be treated as a reorganization under sec_368 fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of its business a assets in exchange for fsub stock sec_361 plr-168887-01 no gain_or_loss will be recognized by fsub on its receipt of the business a assets from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to distributing of all of fsub 2's fsub stock sec_361 no gain_or_loss will be recognized by distributing upon its receipt of fsub 2's fsub stock sec_355 the basis of the business a assets in the hands of fsub will be the same as the basis of the business a assets in fsub 2's hands immediately before the country i distribution sec_362 distributing’s aggregate basis of fsub and fsub stock after the country i distribution will be the same as distributing’s aggregate basis in fsub stock immediately before the country i distribution sec_358 the basis will be allocated among distributing’s fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the business a assets received by fsub from fsub will include the period during which fsub held such assets sec_1223 the holding_period of the fsub stock received by distributing from fsub will be the same as the holding_period of the fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 fsub 2’s transfer of business a to fsub in the country i distribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 on fsub 2’s transfer of business a to fsub in the country i distribution sec_1_367_b_-1 and - b fsub 2’s transfer of the fsub stock in the country i distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1 b - f apply if distributing's post distribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than distributing's predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub distributing's basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero distributing must instead include such amount plr-168887-01 in income as a deemed_dividend from such corporation if distributing reduces the basis in the stock of fsub or fsub or has an inclusion with respect to such stock distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1 b - c sub distribution sub will not recognize any gain_or_loss on the transfer both deemed and actual of its interests in fsub fsub and fsub to sub solely in exchange for sub stock sec_351 and sec_357 for u s federal_income_tax purposes sub 2's contribution of its interests in fsub and fsub to sub will be treated as if sub contributed the assets of fsub and fsub to sub in exchange for sub stock and the assumption by sub of the liabilities of fsub and fsub sub will recognize no gain_or_loss upon receipt of the interests in fsub fsub and fsub in exchange for sub stock sec_1032 sub 5's basis in the stock of fsub the assets of fsub and the assets of fsub received in the exchange will equal the basis of such stock and assets in the hands of sub immediately before the exchange sec_362 sub 5's holding_period for the stock of fsub the assets of fsub and the assets of fsub received in the exchange will include the period during which sub held such stock and such assets sec_1223 the basis of the sub stock received by sub will equal sub 2's combined basis in the stock of fsub the assets of fsub and the assets of fsub immediately before the transfer sec_358 no gain_or_loss will be recognized by sub upon the distribution of its sub stock to distributing sec_355 no gain_or_loss will be recognized by distributing upon receipt of sub 2's sub stock sec_355 the aggregate basis of distributing's sub stock and its sub stock after the sub distribution will be the same as distributing's basis in its sub stock immediately before the sub distribution sec_358 the basis will be allocated among distributing's sub stock and its sub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c plr-168887-01 the holding_period of the sub stock received by distributing from sub will be the same as distributing’s holding_period of the sub shares on which the distribution is made provided that such sub shares are held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between sub and sub in accordance with sec_312 and sec_1_312-10 if sub does not recognize gain under sec_1248 by virtue of the contribution of fsub to the capital of sub the earnings_and_profits of fsub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever applies that were accumulated in taxable years of such foreign_corporation beginning after date during sub 2’s holding_period in such stock while fsub was a cfc will be attributable to such stock held by sub sec_1_1248-1 controlled distribution the transfer by distributing of the transferred assets to controlled and the assumption by controlled of liabilities associated with the transferred assets in exchange for the stock of controlled and a portion of the borrowing proceeds followed by distributing’s distribution of the controlled stock to distributing shareholders will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of the transferred assets to controlled provided that the borrowing proceeds received by distributing do not exceed distributing’s basis in its controlled stock and such proceeds are used to retire distributing’s outstanding debt sec_357 sec_358 sec_361 sec_361 and sec_361 b no gain_or_loss will be recognized by controlled on its receipt of the transferred assets from distributing in exchange for controlled stock sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of controlled stock to distributing’s shareholders sec_361 no gain_or_loss will be recognized by distributing’s shareholders upon their receipt of distributing's controlled stock sec_355 the basis of the transferred assets in the hands of controlled will be the same as the basis of the transferred assets in distributing's hands immediately before the controlled distribution sec_362 plr-168887-01 the aggregate basis of the distributing shareholders’ distributing stock and their controlled stock after the controlled distribution will be the same as the distributing shareholders’ aggregate basis in their distributing stock immediately before the controlled distribution sec_358 the basis will be allocated among the distributing shareholders’ distributing stock and their controlled stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the transferred assets received by controlled from distributing will include the period during which distributing held such assets sec_1223 the holding_period of the controlled stock received by the distributing shareholders from distributing will be the same as each distributing shareholder’s holding_period of the distributing shares on which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 if distributing does not recognize gain under sec_1248 by virtue of the contribution of fsub to the capital of controlled the earnings_and_profits of fsub to the extent attributable to such stock under sec_1 or whichever applies that were accumulated in taxable years of such foreign_corporation beginning after date during distributing’s holding_period in such stock while fsub was a cfc will be attributable to such stock held by controlled sec_1_1248-1 no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings specifically no opinion is expressed regarding the following i ii iii the consequences under sec_367 of the fsub deemed liquidation in the country d distribution the consequences under sec_367 and d to the contribution by sub of its fsub and fsub stock to fsub in the sub distribution the adjustments to earnings_and_profits or deficit in earnings_and_profits if any in any of the transactions to which sec_367 or b apply plr-168887-01 iv v vi to the extent not otherwise specifically ruled upon above any other consequences under sec_367 on any internal restructuring transaction in this ruling letter the application of sec_482 to the taxable asset transfers the applicability of sec_1503 regarding the disallowance or recapture of a dual_consolidated_loss to any dual_resident_corporation that is no longer a member of the distributing consolidated_group by reason of the controlled distribution or that is involved in a putative triggering event in connection with any internal restructuring transaction vii whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 if it is determined that any or all of the above-described foreign_corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the first and second representatives listed on that power_of_attorney sincerely debra carlisle chief branch office of associate chief_counsel corporate
